Citation Nr: 1756271	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-10 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for left ankle disability.

2. Entitlement to service connection for left foot plantar fasciitis.

3. Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. In a January 2011 rating decision, the RO denied service connection for left ankle disability and plantar fasciitis. In a March 2016 rating decision, the RO denied service connection for left shoulder disability.

In April 2016, the Veteran had a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In June 2016, the Board remanded to the RO, for additional action, the issues of service connection for left ankle disability and plantar fasciitis.

This case has been advanced on the Board's docket. 

The issue of service connection for left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction, in this case the RO.


FINDINGS OF FACT

1. Left ankle sprain during service resolved in service without chronic residuals.

2. Left ankle tendon and joint disorders treated years after service are not related to the sprain during service.

3. Left foot plantar fasciitis that manifested many years after service is not related to injury or events in service or to any disorder that is service connected.


CONCLUSIONS OF LAW

1. Current left ankle disability was not incurred or aggravated in service, and may not be presumed to be service connected. 38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2. Left foot plantar fasciitis was not incurred or aggravated in service, and is not proximately due to, the result of, or aggravated by any service-connected disorder. 38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2017). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in letters issued in 2010 through 2013. In those letters, the RO notified him what information was needed to substantiate claims for service connection. The letters also addressed how VA assigns disability ratings and effective dates.

In the April 2016 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, postservice medical records, and reports of VA medical examinations. The examination reports and other assembled records are adequate and sufficient to reach decisions on the issues that the Board is deciding at this time. The RO substantially fulfilled the instructions in the 2016 Board remand.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

Left Ankle Disability and Left Foot Plantar Fasciitis

Because much of the same evidence is relevant to both the left ankle disability claim and the plantar fasciitis claim, the Board is discussing both claims in the same section of this decision. The Veteran contends that a left ankle sprain during service produced ongoing problems and led to current left ankle problems. He contends that current left foot plantar fasciitis is caused or aggravated by his left ankle disability.


Service connection may be established on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritis, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of continuity may be legitimately questioned. 38 C.F.R. § 3.303(b). The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Aggravation of a non-service-connected disease or injury by a service-connected disability may also be service-connected. 38 C.F.R. § 3.310(b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

On examination of the Veteran in April 1977, for entrance into service, the examiner marked normal for the condition of his feet and lower extremities. During service, the Veteran was seen at an aid station in November 1978 for right foot pain beginning three days earlier with a twelve to fifteen mile road march. The treating clinician found that his right foot had multiple blisters, discoloration, edema, and tenderness. The Veteran was seen later that day at a medical clinic. The clinician there noted multiple blisters, and prescribed hot soaks. On follow-up three days later the Veteran reported that a blister on his right foot was painful with walking or weightbearing. A clinician noted a blister under a callus in the ball of the foot. The clinician drained the blister. Four days after that a clinician observed that the wound appeared to be healing. The Veteran was placed on a profile for no marching or running for five days. Four days after that there was decreased discoloration and no swelling or bleeding, and the area was healing well.

The Veteran had outpatient treatment in September 1979 for sprain of his left ankle. He reported having turned that ankle while playing basketball. The treating clinician noted swelling on the right side of the left ankle. The clinician prescribed bedrest, elevation, ice, and pain medication. Left ankle x-rays taken in October 1979 showed soft tissue swelling above the lateral malleolus, but no fracture was seen.

The Veteran had a medical examination in December 1981, a few weeks before his separation from service. In a medical history completed at that time he reported a history of foot trouble, including corns. On examination in December 1981, the examiner marked normal for the condition of his feet and lower extremities.

In February 1982, soon after the Veteran's separation from service, he submitted a claim for service connection for right wrist disability.

Many years after service, the Veteran reported that left ankle injury during service was followed by pain in that ankle intermittently over the years. He stated that he had VA treatment for pain in that ankle from as early as 1984. When VA treatment records from the 1980s forward were sought in 2016, no records earlier than 2005 were found.

In March 2005, the Veteran began to receive primary care at a VA facility. He reported that he owned a transportation business and worked as a mover. On examination there was no arthralgia or swelling. There was no evidence of rheumatoid arthritis or osteoarthritis. He had a normal gait. In June 2006, he reported left ankle pain and swelling.

In VA treatment in August 2008, the Veteran reported that a week earlier he twisted his left ankle at work. He stated that a physician had found severe sprain. He reported ongoing pain. On follow-up he reported a history of intermittent problems with that ankle over about twenty years, with four or five episodes per year, and an episode several years before 2008 that required casting for about four months. Following review of imaging of the left ankle, a physician diagnosed osteoarthritis and recurrent sprains. In September 2008 x-rays showed a left foot calcaneal spur. In September 2008 the Veteran reported that he first sustained left ankle injury, a bad sprain, while playing basketball in service in 1978. He indicated that since then he had experienced intermittent pain in that ankle. He stated that he had also had later twisting injuries, including one in September 2007.

In September 2008, an MRI of the Veteran's left ankle 2008 showed a lesion. In October 2008 a clinician noted a growth on a left ankle tendon and noted plantar fasciitis. On biopsy, the growth was highly suggestive of a giant cell tumor on the tendon sheath. In January 2009, the Veteran underwent surgery to remove the giant cell tumor. After the surgery, he had physical therapy. In 2009 and 2010 he had private treatment for pain in his left ankle, foot, and heel. Clinicians included a diagnosis of left foot plantar fasciitis. VA treatment in 2010 for left ankle and foot pain included fitting and providing orthotics.

In April 2010, the Veteran submitted a claim for service connection for left ankle disability and for plantar fasciitis.

On VA examination in September 2010, the Veteran reported that during service he sustained left ankle sprain while playing basketball in 1979. He stated that after treatment for the injury his ankle bothered him intermittently. He reported that after service he occasionally had discomfort in that ankle. He stated that from 2009 he had increased pain in that ankle. He noted that a giant cell tumor on a tendon in the ankle was discovered and surgically removed. He reported that since the 2009 surgery he had continued to have pain and swelling in his left ankle. He stated that after the surgery he noticed pain in the heel and sole of his left foot, and that clinicians had diagnosed plantar fasciitis. He denied any symptoms or discomfort in his right foot or right ankle.

The examiner observed a surgical scar on the Veteran's left ankle. There was tenderness and soft tissue swelling at the ankle. There was limitation of motion of the ankle. There was tenderness in the plantar aspect and the calcaneus of the left hind foot. Left foot and ankle x-rays showed a calcaneal spur, and did not show any fracture, dislocation, or bone destruction. The examiner expressed the opinion that it is less likely than not that the ankle giant cell tumor or the plantar fasciitis is related to the ankle sprain in 1979.

The Veteran had a private medical evaluation of his left ankle in January 2011. He reported that he had a major sprain of his left ankle in 1978, and later had multiple additional injuries of that ankle. The examiner noted that records showed that in July 2008 he sustained a twisting injury of that ankle. He noted that in 2008 imaging showed arthritis but no acute fracture, and that in 2008 and 2009 a mass was noted, biopsied, and removed. In 2011 the Veteran reported pain and swelling in his left ankle. The examiner observed minimal swelling, satisfactory motion, and some tenderness. 

In VA treatment in 2011 and 2012, the Veteran continued to report ankle and foot pain. In an April 2013 substantive appeal, he wrote that he sustained left ankle sprain while playing basketball during service. He stated that doctors put a cast on the ankle, and later removed it earlier than planned. He asserted that his ankle had not been right since then.

In statements written in April 2013, members of the Veteran's family and a former employer wrote that before and after his left ankle surgery he reported pain in that ankle, and that since the surgery he had not been able to do some tasks and activities.

In the April 2016 Board hearing, the Veteran stated that during service he sustained left ankle sprain while playing basketball. He contended that after the sprain he had ongoing problems with that ankle, both during and after service. He stated that in 1984 he had VA treatment for left ankle problems. He noted that a tumor was found in that ankle. He indicated that he was not treated for plantar fasciitis during service, but that plantar fasciitis was found after service. He asserted that his left ankle problems led to his plantar fasciitis. 

On VA examination in January 2017, the Veteran reported constant pain in his left ankle, worse with weightbearing. He stated that he had daily pain and tenderness in the sole of his left heel. The examiner reported having reviewed the Veteran's claims file. The examiner discussed the service and postservice medical records in detail. Examination revealed tenderness, limitation of motion, pain with motion, and reduced muscle strength of the left ankle. There was pain on manipulation and use of the left foot, with extreme tenderness on the plantar surface.

The examiner stated that the Veteran presently had tendonitis and osteoarthritis of the left ankle, and plantar fasciitis of the left foot. The examiner expressed the opinion that it is less likely than not that the current left ankle arthritis was caused or aggravated by the sprain during service in 1979. He explained that there were multiple medical records reflecting left ankle injuries after service, and that the earliest account of a long history of left ankle problems was made long after service. He concluded that it is more likely that postservice injuries led to the current problems. He also opined that it is at least as likely as not that present left Achilles tendonitis and left foot plantar fasciitis are related at least in part to left ankle arthritis that followed surgery to remove a tumor.

There are no records showing that the Veteran had disabling arthritis in his left ankle during the year following his separation from service, so there is no basis to presume service connection for arthritis in that ankle.

The Veteran has current left ankle disability. He had a left ankle sprain during service. He contends that the injury in service recurred or continued thereafter, and thus caused the current disability; but the available medical evidence does not help to show continuity between the sprain in service and the current disability.

Treatment for the sprain was not followed by any further treatment of the ankle during service. No left ankle problem was reported or found around the time of separation from service. The Veteran has stated that he had VA treatment for left ankle problems about two years after service, but a search for records from that period was unsuccessful. Physicians who have reviewed the available records and considered the question of continuity have concluded that it is less likely than not that the sprain in service is connected to the current disorders. The Veteran's accounts of intermittent symptoms over the years are relevant, but the medical records and opinions are more persuasive on the question of a medical relationship between the sprain in service and the current disorders. The greater persuasive weight of the evidence is against continuity, and the preponderance of the evidence is against the current disability having been incurred in service.

The Veteran currently has plantar fasciitis in his left foot and does not have it in his right foot. During service he was treated for blisters on his right foot, and at separation from service he noted a history of corns, but there is no clear indication that he had any problem affecting his left foot during service. The preponderance of the evidence thus is against incurrence in service of the left foot plantar fasciitis that was found many years after service.

The Veteran contends that his current left foot plantar fasciitis was caused or aggravated by his left ankle problems. The RO denied his claim for service connection for left ankle disability. The Board is denying his appeal on that claim. As his left ankle disability is not service connected, any relationship between his left ankle problems and his left foot plantar fasciitis cannot form a basis for secondary service connection.


ORDER

Entitlement to service connection for left ankle disability is denied.

Entitlement to service connection for left foot plantar fasciitis is denied.


REMAND

The Board is remanding to the RO, for additional action, the issue of service connection for left shoulder disability. In 1982 the Veteran claimed and the RO granted service connection for right wrist disability. In 2015 he claimed that disabilities of the right shoulder and arm were secondary to his right wrist disability. The RO granted service connection for injuries of the right shoulder and right arm as secondary to the right wrist disability. In seeking service connection for left shoulder disability, the Veteran has contended that it is secondary to his right wrist disability and that it is secondary to his right shoulder disability. Regarding the latter contention, he asserts that his right shoulder disability leads to overuse of his left shoulder that results in left shoulder problems. In a June 2016 VA examination, the examiner provided opinion against the likelihood that his left shoulder disability is caused or aggravated by his right wrist disability. That examiner did not address the claim that the left shoulder disability is caused or aggravated by the right shoulder disability. An October 2017 VA examination addressed the condition of both shoulders, but did not address the likely etiology of disorders affecting either shoulder. As examinations have documented the condition of his shoulders, but have not addressed the claim that the left shoulder disability is secondary to the right shoulder disability, the Board is remanding the issue for a medical review of the file and opinion regarding the likelihood of such a relationship. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to an appropriate clinician for review. Ask the reviewer to provide opinions as to whether it is at least as likely as not (a 50 percent or greater likelihood) that the Veteran's right shoulder disability, by leading to increased use of the left shoulder, or through other etiology, (a) proximately caused, or (b) has aggravated, disability of his left shoulder. Ask the reviewer to provide clear and thorough explanation of the bases and rationale of the opinions reached.

2. Thereafter, review the expanded file. If the remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review, if otherwise in order.

The Board implies no opinion as to the ultimate outcome of the matter that the Board has remanded. The appellant has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


